DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed June 24, 2021 and the Information Disclosure Statement (IDS) filed June 24, 2021.

Claims 1-13 are pending in the application.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on June 24, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, with the use of the term “interposer-type component carrier” in claim 1, the addition of the word “type” extends the scope of the expression so as to render it indefinite.  It is unclear what “type” is intended to convey.  In the interest of compact prosecution, the term “interposer-type component carrier” has been interpreted as “interposer component carrier.”  However, clarification and correction are required.  Claims 2-13 are rejected as they depend from claim 1.

Regarding claim 2, it is unclear what materials can be used for the redistribution structure that are photo-imageable dielectrics that do not comprise polymer compounds.  As the specification paragraph [0042] gives an example of an epoxy-based material as a photo-imageable dielectric material, the claim limitation has been interpreted to include epoxy-based materials such an epoxy resin.  However, clarification is required.

Regarding claim 7, the term "highly" is a relative term that renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Just how conductive the conductive material must be to be “highly conductive” is rendered indefinite by the use of the term “highly.”  In the interest of compact prosecution, the terminology “highly conductive” has been interpreted as “conductive.” However, clarification and correction are required.

Regarding claim 13, the term "known-good" is a relative term that renders the claim indefinite.  The term "good" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, the “known” characteristic that makes the component known to be “good” is unclear and subjective (e.g., tested to be larger than “X” in order to achieve adequate processing; tested to be smaller than “X” in order to fit in certain spaces, etc.).  In any case, just how “good” the component must be (and in what way) to meet the limitation “known-good” is rendered indefinite by the use of the term “known-good.”  In the interest of compact prosecution, as the specification states that the terminology can refer to a reject rate that is generally lower than a certain limit (specification paragraph [0068]), the terminology “wherein at least one of the active component, the cavity and the stack are known-good” has been interpreted as “at least one of the active component, the cavity and the stack may be operative as an active component, a cavity, or a stack.” However, clarification and correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20090215231 A1 to Inoue (referred to hereafter as “Inoue”).

Regarding claim 1, Inoue teaches a method of manufacturing an interposer-type component carrier {1c in Figure 8C, for example}, comprising: providing a stack comprising at least one electrically conductive layer structure {12, 16} and at least one electrically insulating layer structure {10, 20}; forming a cavity {the cavity containing 50} in an upper portion of the stack; embedding an active component {“semiconductor chip 50” (paragraph [0095])} in the cavity so that at least one terminal {52} of the component {50} faces upwards; forming a redistribution structure {40/VH1/VH2} having an electrically insulating layer structure {40} above the component; wherein the electrically insulating layer structure {40} of the redistribution structure comprises a photo-imageable dielectric {“an epoxy resin, a polyimide resin…” (paragraph [0076]}.

Regarding claim 2 (that depends from claim 1), Inoue teaches the electrically insulating layer structure of the redistribution structure does not comprise polymer compounds {“an epoxy resin…” (paragraph [0076]; it is noted that the present specification paragraph [0042] gives epoxy material as an example of the photo-imageable dielectric material}.

Regarding claim 3 (that depends from claim 1), Inoue teaches the electrically insulating layer structure {40} of the redistribution structure comprises at least one trench {the trench between 52 and 12 inf Figure 8C} and at least one via {VH1} for connecting the at least one terminal {52} of the active component {50}.

Regarding claim 4 (that depends from claim 1), the Inoue terminal {52} is an electrically conductive pad and the redistribution structure comprises an electrically conductive connection {VH1} of the pad {52} up to an exterior surface {top of 40} of the component carrier {1c}.

Regarding claim 6 (that depends from claim 1), Inoue teaches the active component is one of a memory chip, a controller chip, a microprocessor chip {“semiconductor chip 50” (paragraph [0095])}, a transmitter chip, and a receiver chip.

Regarding claim 7 (that depends from claim 1), Inoue teaches a layer {26} or block of thermally highly conductive material in the cavity below the active component {50}.

Regarding claim 10 (that depends from claim 1), Inoue teaches the electrically insulating layer structure {40} of the redistribution structure is liquid, powdery or a dry film {“an epoxy resin, a polyimide resin…” (paragraph [0076])}.

Regarding claim 11 (that depends from claim 1), the Inoue electrically insulating layer structure {40} of the redistribution structure is patterned by a lithographic process or another photo process, plasma etching, imprinting, laser grooving or dry etching {“via holes VH1…are formed by laser processing” (paragraph [0088]); “dry etched…via holes VH1 can be formed” (paragraph [0089])}.

Regarding claim 12 (that depends from claim 1), Inoue teaches applying an electrically insulating solder resist {10} on a part of an upper main surface of the component carrier.

Regarding claim 13 (that depends from claim 1), to the extent that the claim is understood, the Inoue active component, the cavity and stack are known-good {the cavity is known to be good enough to hold the chip 50 as is demonstrated by Figure 8C}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 5 is rejected under 35 U.S.C. 103 as unpatentable over Inoue in view of U.S. Patent No. 10,180,548 B2 to Asai (referred to hereafter as “Asai”).

Regarding claim 5 (that depends from claim 1), Inoue does not appear to explicitly describe that the terminal is an optical terminal and the redistribution structure comprises at least one lightguide extending up to an exterior surface of the component carrier.  Asai shows that it was known to provide an optical transmission line (Asai 6 for connecting with a photoelectric device (Asai 2).  It would have been obvious to one of ordinary skill in the art to substitute the optical transmission line of Asai and the photoelectronic device of Asai for the Inoue semiconductor chip and terminal as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  Alternatively or additionally, it would have been obvious to one of ordinary skill in the art to combine the Asai device with the Inoue device as one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8-9 are rejected under 35 U.S.C. 103 as unpatentable over Inoue in view of U.S. Patent No. 9,087,912 B2 to Liao (referred to hereafter as “Liao”).

Regarding claim 8 (that depends from claim 1), Inoue does not appear to explicitly show embedding a further active component in a further cavity, wherein the active component is interactively connected with the further active component through the electrically conductive layer structure.  Liao Figure 11 shows that it was known to provide more than one active component (Liao 10 and 20) that are interactively connected via Liao interposer 30.  It would have been obvious to one of ordinary skill in the art to include a second interactively connected component, as shown to be known by Inoue, with the Inoue device in order to provide more electronic functionality to the Inoue device.

Regarding claim 9 (that depends from claim 8), Liao Figure 11 shows the active component and the further active component {Liao 10 and 20} have different heights.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 of 11,069,622 to Leitgeb et al. (referred to hereafter as “Leitgeb”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Leitgeb claim 21 includes a method of manufacturing an interposer-type component carrier, the method comprising: providing a stack comprising at least one electrically conductive layer structure and at least one electrically insulating layer structure; forming a cavity in an upper portion of the stack; embedding an active component in the cavity so that at least one terminal of the component faces upwards; and forming a redistribution structure having an electrically insulating layer structure above the component {Leitgeb claim 14 includes “A method of manufacturing an interposer component carrier, the method comprising: providing a stack comprising at least one electrically conductive layer structure and at least one electrically insulating layer structure; forming a cavity in an upper portion of the stack; embedding an active component in the cavity so that terminals of the component face upwards; and forming a redistribution structure by: forming exactly one further electrically insulating layer structure above the active component, the further electrically insulating layer structure having an upper surface and a lower surface; forming vias connecting the terminals of the active component and passing through the further electrically insulating layer between the upper and lower surface, the vias a first distance between each other; forming trenches at the upper surface of the further electrically insulating layer structure above the active component and filling the trenches by metal, the trenches having a second distance between each other, the second distance being smaller than the first distance”}; wherein the electrically insulating layer structure of the redistribution structure comprises a photo-imageable dielectric {Leitgeb claim 21 includes “The method according to claim 14, wherein the further electrically insulating layer structure of the redistribution structure comprises a photo-imageable dielectric”}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826